Citation Nr: 0434477	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  00-08 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than July 20, 
1999, for the award of a compensable evaluation for surgical 
scar, right wrist.

2.  Entitlement to an increased evaluation for postoperative 
fracture of the right wrist with severe degenerative joint 
disease, right radius, currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a 30 percent evaluation 
for postoperative fracture of the right wrist with severe 
degenerative joint disease, right radius, and granted a 
separate, compensable evaluation for surgical scar, right 
wrist, effective July 20, 1999.  

In October 2004, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The Board notes that in a June 2004 rating decision, the RO 
granted a 20 percent evaluation for right shoulder 
impingement syndrome, with glenohumeral degenerative joint 
disease, granted a 10 percent evaluation for right lateral 
epicondylitis, and deferred the issue of entitlement to a 
total rating for compensation based upon individual 
unemployability.  These issues are not part of the current 
appellate review.  See 38 C.F.R. § 20.200 (2003) (appeal 
before Board consists of timely filed notice of disagreement 
in writing, and after the issuance of a statement of the 
case, a substantive appeal).


FINDINGS OF FACT

1.  On June 26, 1989, the veteran filed a claim for an 
increased evaluation for the service-connected postoperative 
fracture of the right wrist with severe degenerative joint 
disease, right radius, which included an increased evaluation 
based upon the surgical scar.  

2.  Postoperative fracture of the right wrist with severe 
degenerative joint disease, right radius, is manifested by 
loss of bone substance and marked deformity of the major 
wrist.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of June 26, 1989, for 
the award of a separate, compensable evaluation for the 
surgical scar, right wrist, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.160, 
4.118, Diagnostic Code 7804 (1989).

2.  The criteria for a 40 percent evaluation for 
postoperative fracture of the right wrist with severe 
degenerative joint disease, right radius, have been met.  
38 U.S.C.A. §§ 1155; 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 
4.7, 4.71a, Diagnostic Code 5211 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act  
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub.  
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620  
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously-denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an earlier effective date for a 
compensable evaluation for surgical scar, right wrist, and 
entitlement to an increased rating for postoperative fracture 
of the right wrist with severe degenerative joint disease, 
right radius.  The discussions in the January 2000 rating 
decision, the April 2000 statement of the case, and the 
November 2000, June 2001, and September 2003 supplemental 
statements of the case, and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, a February 2001 letter effectively furnished notice 
to the veteran of the types of evidence necessary to 
substantiate the claims for an earlier effective date and an 
increased rating, as well as the types of evidence VA would 
assist him in obtaining and what he should do.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decision which gave rise 
to this appeal, the Board finds no prejudice to the veteran.  
First, the rating decision was issued prior to the passage of 
the VCAA.  Therefore, it is impossible for the veteran to 
have been provided with a VCAA notice prior to the rating 
decisions on appeal.  Second, the veteran was adequately 
furnished with the type of notice required by VCAA and has 
had an opportunity to identify evidence and submit evidence.  
Any error resulting from VCAA notice subsequent to the 
initial rating decision was harmless error, as it pertains to 
these two issues.  The RO's subsequent actions and notice to 
the veteran effectively cured any VCAA notice defect.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The veteran 
was informed of the evidence necessary to substantiate his 
claims.  The  provisions of VCAA have been substantially 
complied with and no useful purpose would be served by 
delaying appellate review of these two claims for further 
notice of VCAA.

The Board also finds that all necessary assistance has been 
furnished to the veteran.  The evidence of record consists of 
service medical records, VA and private medical records, and 
personal hearing testimony.  The veteran has been provided 
with VA examinations in connection with his claims.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Earlier effective date

The veteran asserts that he warrants an effective date going 
back to 1968 for the award of a compensable evaluation for 
the surgical scar on the right wrist since he underwent the 
surgery while in service, and he has had the scar since then.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2003).  The earliest effective date for an increased 
evaluation is that on which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, the 
effective date is the date of receipt of claim.  38 U.S.C.A. 
§ 5110(a) and (b)(2); 38 C.F.R. § 3.400(o)(1) and (2) (2002); 
see Harper v. Brown, 10 Vet. App. 125, 126 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the evidence establishes that the veteran warrants 
an effective date of June 26, 1989, for the award of a 
10 percent evaluation for surgical scar of the right wrist.  
The reasons follow.

On June 26, 1989, the veteran submitted a claim for an 
increased evaluation for the service-connected right wrist.  
The Board finds that this would include all aspects of the 
veteran's disability, to include the musculoskeletal symptoms 
and those related to the surgical scars.  A January 1990 VA 
examination report shows that the examiner stated the veteran 
had a 3 1/2-inch keloid scar, which he described as "[v]ery 
tender."  Neither the February 1990 rating decision nor the 
January 1991 Board decision addressed the scar.  The RO had 
continued the 10 percent evaluation for the service-connected 
right wrist under the Diagnostic Code that had been assigned, 
which was Diagnostic Code 5215.  In granting a 20 percent 
evaluation, the Board granted it based upon the application 
of Diagnostic Code 5211, which is solely predicated on the 
musculoskeletal system.  While the 1991 Board decision noted 
that the January 1990 examination report showed a painful 
scar, it did not include the clinical findings related to the 
scar as its reasons and bases for granting the 20 percent 
evaluation.  

This Board finds that at that time, the facts established 
that the veteran met the criteria for a compensable 
evaluation of the surgical scar.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 7804 (1989), which allowed for a 10 percent 
evaluation based upon a scar that is "tender and painful on 
objective demonstration."  Accordingly, the Board finds that 
the veteran's June 26, 1989, claim for increase, which 
included the symptoms associated with the scar, had remained 
pending since that time, and the 10 percent evaluation is 
granted as of that date.  See 38 C.F.R. § 3.160(c) (defining 
a "pending claim" as "[a]n application, formal or 
informal, which has not been finally adjudicated").

The Board finds, however, that the preponderance of the 
evidence is against the award of a 10 percent evaluation 
prior to June 26, 1989.  The veteran alleges that he has had 
the scar since the surgery he underwent while in service.  
The Board does not dispute this.  However, the evidence at 
the time of the veteran's original claim for service 
connection, submitted in 1968, did not establish that the 
veteran's scar was compensably disabling.  Specifically, the 
service medical records are silent for any findings 
pertaining to the veteran's surgical scars, including a lack 
of complaints by the veteran.  In the October 1968 VA 
examination report, the examiner made the following findings 
relating to the veteran's scars:

There is a 3" wound-surgical incision 
over the distal ulna one inch of which 
has spread 1 1/4" in diameter. . . .  On 
the volar aspect under the distal radius 
is a 1" linear well[-]healed incision 
which more or less spans the radiocarpal 
joint.

At that time, a 10 percent evaluation was warranted for scars 
that were "superficial, poorly nourished, with repeated 
ulceration," "superficial, tender and painful on objective 
demonstration," and "rated on the basis of limitation of 
function of part affected."  See 38 C.F.R. § 4.71a, 
Diagnostic Code 7803, 7804, 7805 (1968).  This criteria did 
not change from 1968 to 2002.  The Board finds that based 
upon the findings in the service medical records (where there 
was a lack of any findings pertaining to the scars, including 
complaints by the veteran) and those shown in the October 
1968 VA examination report, there was no basis to assign the 
veteran a separate 10 percent evaluation based upon his 
surgical scars.  The description of the scars provided by the 
VA examiner do not meet the criteria needed for a 10 percent 
evaluation.  See id.  Therefore, the RO was not clearly and 
unmistakably erroneous in not granting a compensable 
evaluation at that time.

The veteran subsequently submitted a claim in December 1973, 
wherein he stated he was seeking an increased evaluation for 
his service-connected disability.  In requesting an increased 
rating, he included the residual scar from the surgery.  The 
veteran stated he had been treated at the VA clinic.  The 
record reflects that in February 1974, the RO attempted to 
obtain the records at that facility.  In April 1942, the VA 
facility submitted a statement, informing the RO that there 
were no records of any treatment for the veteran.  That same 
month, the RO wrote to the veteran, informing him that in 
order for his claim for an increased rating to be considered, 
medical evidence was necessary to show that the condition had 
increased in severity.  The RO noted the VA clinic had 
indicated it had no records of any treatment there, and that 
no further action would be taken until the evidence was 
received.  The record reflects that the veteran did not 
submit any evidence.  Therefore, the veteran's December 1973 
application was an "incomplete application," as he failed 
to submit the evidence that VA had requested, and the 
December 1973 statement from the veteran did not rise to the 
status of a "valid claim in the form prescribed by the 
Secretary."  See Fleshman v. West, 138  F.3d 1429, 1432 
(Fed. Cir. 1998) citing 38 C.F.R. § 3.155 and 38 U.S.C. 
§ 5103(a).  Therefore, the Board does not find that the 
veteran's claim for increase has remained pending as of 
December 1973, see 38 C.F.R. § 3.160(c), and he would not be 
entitled to an effective date of December 1973 for the award 
of a 10 percent evaluation for the surgical scar of the right 
wrist.

The Board has thoroughly reviewed the evidence of record 
between 1974 and 1989, and there is nothing in the record 
that could be construed as an informal or formal claim for 
increased benefits for the service-connected postoperative 
fracture of the right wrist with severe degenerative joint 
disease, right radius.  For the above reasons, the Board 
finds that the preponderance of the evidence is against a 
finding that the surgical scar of the right wrist warrants an 
effective date earlier than June 26, 1989, and there is no 
doubt to be resolved.  38 C.F.R. § 3.102 (2004); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Increased rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's "major" hand is his right hand, and thus only 
the evaluations for the major hand will be reported.

The veteran's service-connected disability is rated under 
Diagnostic Code 5211, which provides a 30 percent for 
nonunion of the ulna in the lower half or for nonunion of the 
ulna of the upper extremity in the upper half with false 
movement and without loss of bone substance or deformity; and 
40 percent for nonunion of the ulna of the upper extremity 
with false movement and with loss of bone substance, one inch 
(2.5 centimeters) or more, and marked deformity for the hand.  
38 C.F.R. § 4.71a, Diagnostic Code 5211 (2004).  

Diagnostic Code 5212 provides a 30 percent for (1) nonunion 
in the upper half of the radius or nonunion in the lower half 
with false movement, but without loss of bone substance or 
deformity or (2) nonunion in the lower half of radius with 
false movement without loss of bone substance or deformity; 
and a 40 percent evaluation for nonunion in the lower half of 
the radius with false movement with loss of bone substance 
(one inch (2.5 centimeters) or more), and marked deformity 
for the hand.  38 C.F.R. § 4.71a, Diagnostic Code 5212 
(2004).

Diagnostic Code 5214 provides a minimum of 30 percent for the 
hand for favorable ankylosis of the wrist with a maximum of 
50 percent for unfavorable ankylosis of the wrist.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5214 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of a 40 percent 
evaluation for postoperative fracture of the right wrist with 
severe degenerative joint disease, right radius.  Right now, 
the veteran is evaluated as 30 percent disabling under 
Diagnostic Code 5211.  That evaluation contemplates the 
disability as not having "loss of bone substance."  The 
medical evidence is clear, and the veteran has loss of bone 
substance.  For example, in the March 2001 VA examination 
report, the examiner stated that the "distal one-third of 
the ulna appears to be absent."  This has been confirmed by 
x-rays taken in 1999.  The clinical findings in the September 
1999 and March 2001 examination reports, and the veteran's 
description of his symptoms at the October 2004 hearing, 
establish that the symptomatology relating to the service-
connected postoperative fracture of the right wrist with 
severe degenerative joint disease, right radius falls under 
that of a 40 percent evaluation, whether applying Diagnostic 
Code 5211 or 5212, as he has marked deformity in his right 
forearm.  Accordingly, a 40 percent evaluation is granted.

The Board has reviewed the evidence of record to see if an 
evaluation in excess of 40 percent is warranted and finds 
that the preponderance of the evidence is against such a 
finding.  There is no evidence that the veteran's wrist is 
unfavorably ankylosed.  In the March 2001 examination report, 
the examiner stated that the veteran's wrist was held in the 
"neutral" position.  This does not indicate that there is 
unfavorable ankylosis.  Additionally, the veteran has not 
asserted that he has unfavorable ankylosis.  The veteran is 
in receipt of the maximum evaluation under Diagnostic Codes 
5211 and 5212, and therefore he would not be entitled to a 
higher evaluation under these Diagnostic Codes.  

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. 
§§ 4.40, 4.45); however, the analysis in DeLuca does not 
assist the veteran as to his limitation of motion in his 
wrist, as he is receiving the maximum disability evaluation 
for limitation of motion of the wrist.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997) (remand improper for the 
Board to consider functional loss due to pain because 
appellant was in receipt of maximum evaluation for limitation 
of function of the wrist).  

Regardless, at the October 2004 hearing before the 
undersigned, the veteran testified that he was seeking a 
40 percent evaluation for the service-connected postoperative 
fracture of the right wrist with severe degenerative joint 
disease, right radius.  Therefore, the claim has been granted 
in full.  

Review of the record reveals that the RO has not expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2004).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


ORDER

An effective date of June 26, 1989, for the award of a 
compensable evaluation for surgical scar, right wrist, is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

An evaluation of 40 percent for postoperative fracture of the 
right wrist with severe degenerative joint disease, right 
radius, is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  



___________________________________________
JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



